DETAILED ACTION
This office action is responsive to request for continued examination filed on January 5, 2021 in this application Nakazawa, U.S. Patent Application No. 16/176,445 (Filed July 2, 2018) claiming priority to Japan Application Nos. JP2017-216978 (11/10/2017) and JP2018-112449 (6/13/2018) (“Nakazawa”).  Claims 1 – 10 were pending.  Claims 1, 9, and 10 are amended.  Claims 1 – 10 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on January 5, 2021 has been entered.

Response to Arguments
1.	With respect to Applicant’s argument on pg. 6 - 8 of the Applicant’s Remarks (“Remarks”) stating that Wu fails to teach the amended claim limitations of using an agent creation screen to perform the various claimed installation and configuration functions, examiner respectfully agrees in part.  See infra § Claim Rejections - 35 USC §103, § Claim 1.   Prior art reference Nakazawa is added which teaches the use of an agent creation screen for installing agents where the agent ID and target address are set via a setting screen as part of an agent installation specification process.  Nakazawa at ¶¶ 0051 – 0053 (instructions for installation); id. id. at ¶¶ 0041 & 0042 (associations between agent and monitored addresses).
2.	Examiner notes that the limitations of “provide an installer download function…management apparatus;” appear to be an optional case that would not occur under the broadest reasonable interpretation of the claim.  However, Wu teaches that there may be two different devices containing agents, a first device that contains a persistent agent installed via an installer which requires setting information, such as Persistent Memory Storage 204, and a second device that contains a second agent that is stored in Standard Memory Storage 202 and already contains the setting information.  Wu at Fig. 2; id. at col. 7 ll. 3 – 43.  It is noted that the wherein clause of claim 1 is optional under the BRI of the claim, however please see the teachings of Tobita.  

Claim Objections
	In light of applicant’s arguments and amendments the objections made to the claims are withdrawn.

Claim Rejections - 35 USC § 112
In light of applicant’s amendments the rejections made to the claims under 35 USC 112 are withdrawn.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., United States Patent Application Publication No. 7,836,337 (Published November 16, 2010, filed July 9, 2004) (“Wu”), in view of Nakazawa et al., United States Patent Application Publication No. 2014/0040425 (Published February 6, 2014, filed August 1, 2013) (“Nakazawa”) and Tobita et al., United States Patent Application Publication No. 2010/0257224 (Published October 7, 2010, filed March 23, 2010) (“Tobita”).  

Claims 1, 9, and 10
With respect to claims 1, 9, and 10 Wu teaches the invention as claimed including a management apparatus that a manager software is installed and manages at least one device in cooperation with an agent monitoring the at least one device, the management apparatus comprising:
a memory storing instructions; and at least one processor executing the instructions causing the management apparatus to:… provide an installer download function to install, in an information processing apparatus different from the management apparatus, the agent program that causes the information processing apparatus to operate as the agent, in a case where the instruction indicating the agent program is to be installed in the management apparatus is not received …; and {A first agent is downloaded and deployed on a device, such as a persistent agent 212, which doesn’t initially have settings information.  Wu at col. 6 ll. 21 - 27.  The settings information must be later configured onto the persistent agent in the form of a .ini file that is obtained as part of the initialization process for the persistent agent and then saved into persistent memory with the persistent agent.  Id. at col. 6 ll. 42 – 45 (obtaining and storing .ini file settings data) & col. 5 ll. 33 – 37 (persistent agent and .ini file setting data stored in persistent storage).  Persistent agent 212 may be a different device, such as Persistent Memory Storage 204, from a second agent that is stored in Standard Memory Storage 202.  Id. at Fig. 2.}
execute, in a case where the instruction indicating that the agent program is to be installed in the management apparatus is received…, agent creation processing for installing the agent program in the management apparatus and creating within the management apparatus the agent in which setting information for connection with the management apparatus has automatically been set, {After the first, persistent, agent has been installed and configured with its settings, installation of a second agent may occur.  Wu at col. 7 ll. 3 – 38.  The first agent, such as persistent agent 212, may execute and install a second core agent.  Id. at col. 7 ll. 11 – 14.  The second core agent already contains the settings information installed from the first persistent agent and contacts the host server 106 to update its address and Id. at col. 7 ll. 24 - 43.}
However, Wu does not explicitly teach the limitation:
provide an agent creation screen to set address information to be monitored by the agent and receive an instructions related to an apparatus in which an agent program for the agent is to be installed; create agent information using an ID for the agent and the address information set via the agent creation screen;…[receiving installation instruction] via the agent creation screen {Nakazawa does teach this limitation.  Nakazawa teaches that method for installing agents, as taught in Wu includes where the agent ID and target address are set via a setting screen as part of an agent installation specification process.  Nakazawa at ¶¶ 0051 – 0053 (instructions for installation); id. at ¶ 0056 (agent ISD and target address); id. at ¶¶ 0041 & 0042 (associations between agent and monitored addresses).
Wu and Nakazawa are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software installation, and both are trying to solve the problem of how to authorize installation activities.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine agent installation, as taught in Wu with where a setting screen is used to perform the installation specification, as taught in Nakazawa.  Wu teaches that a security service may exercise control over a device to decide whether to grant permissions to shared data.  Id. at ¶¶ 0006, 0009, 0011 & 0012.  Therefore, one having ordinary skill in the art would have been motivated to combine agent installation, as taught in Wu with where a setting screen is used to perform the installation 
However, Wu does not explicitly teach the limitation:
wherein, in a case where an installer downloaded according to the provided function is executed in the information processing apparatus, installation processing for installing the agent program in the information processing apparatus is executed according to a user’s input for the setting information for connection with the management apparatus.  {EN:  This limitation appears to be an optional limitation which may or may not occur and in the broadest reasonable interpretation of the claim this step does not occur.  
Tobita does teach this limitation.  Tobita teaches that method for installing a first agent and adding the setting information later in the form of a .ini file, as taught in Wu and Nakazawa includes where the setting information is obtained separately as a download in the form of a key which is transferred to the agent and used to enforce security access.  Tobita at ¶¶ 0020, 0022, 0095 & 0096 (download key is first downloaded and then transferred to the previously activated agent which uses the key to communicate with server).
Wu, Nakazawa, and Tobita are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software installation, and both are trying to solve the problem of how to authorize installation activities.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine installing a first agent and adding the setting information later in the form of a .ini file, as taught in Wu and Nakazawa with where the setting information is obtained separately as a download in the form of Tobita.  Wu teaches that a security service may exercise control over a device to decide whether to grant permissions to shared data.  Id. at ¶¶ 0006, 0009, 0011 & 0012.  Therefore, one having ordinary skill in the art would have been motivated to combine installing a first agent and adding the setting information later in the form of a .ini file, as taught in Wu and Nakazawa with where the setting information is obtained separately as a download in the form of a key which is transferred to the agent and used to enforce security access, as taught in Tobita, for the purpose of controlling access of an agent application by a server based security service.}

Claim 2
With respect to claim 2, Wu, Nakazawa, and Tobita teach the invention as claimed, including: 
wherein, in the management apparatus, the agent has been registered in an inactive state, and wherein, in the agent creation processing, the state of the registered agent is -28 -10188455US01 changed from the inactive state to an active state, to perform activation of the agent based on agent information of the agent.  {The first agent, such as persistent agent 212, may execute and install a second core agent thereby changing the second core agent from an inactive to an active state.  Wu at col. 7 ll. 11 – 14.}

Claim 3
With respect to claim 3, Wu, Nakazawa, and Tobita teach the invention as claimed, including: 
wherein, in the agent creation processing, the activation is performed when the agent information of the agent is created.  {The first agent, such as persistent agent 212, may execute and install a second core agent thereby changing the second core agent from an inactive to an active state.  Wu at col. 7 ll. 11 – 14.}

Claim 4
With respect to claim 4, Wu, Nakazawa, and Tobita teach the invention as claimed, including: 
wherein the setting information for connection with the management apparatus is information converted from agent information.  {The second core agent already contains the settings information installed from the first persistent agent and contacts the host server 106 to update its address and perform its agent function of restoring application software and data onto mobile device.  Wu at col. 7 ll. 24 - 43.}

Claim 5
With respect to claim 5, Wu, Nakazawa, and Tobita teach the invention as claimed, including: 
wherein the instructions further cause the management apparatus to create a key for communication with the agent in a case where the agent is activated, and set the created key to the agent.  {The setting information is obtained separately as a download in the form of a key which is transferred to the agent and used to enforce security access.  Tobita at ¶¶ 0020, 0022, 0095 & 0096 (download key is first downloaded and then transferred to the previously activated agent which uses the key to communicate with server).}

Claim 6
With respect to claim 6, Wu, Nakazawa, and Tobita teach the invention as claimed, including: 
wherein, in a case where the agent has been activated in the management apparatus, the instruction to create the agent in the management apparatus is restricted.  {The second core agent is only installed if it has been erased from standard memory storage 202 of the mobile device 102.  Wu at col. 6 ln. 65 – col. 7 ln. 2.  EN: It would be obvious to one of ordinary skill in the art that an instruction to create the second agent, such as the core agent, is “restricted” if the instruction does not occur because the second agent is already installed and active.}

Claim 7
With respect to claim 7, Wu, Nakazawa, and Tobita teach the invention as claimed, including: 
wherein the instructions further cause the management apparatus to delete the agent information, and put the agent into the inactive state in a case where the deleted agent information - 29 -10188455US01corresponds to the agent created in its own apparatus.  {It would be obvious to one of ordinary skill in the art that if the second core agent is only installed if it has been erased from standard memory storage 202 of the mobile device, that the agent is in an inactive state prior to its previous deployment / removal. Wu at col. 6 ln. 65 – col. 7 ln. 2.}

Claim 8
Wu, Nakazawa, and Tobita teach the invention as claimed, including: 
wherein, in the agent creation processing, an installer of the agent is executed with use of agent information of the agent to execute another installation processing for installing the agent program in the management apparatus, and wherein, in the another installation processing, the agent program in which the setting information for connection with the management apparatus has been set is installed without the input performed in the first installation processing.  {After the first agent has been installed and configured with its settings installation of a second agent may occur.  Wu at col. 7 ll. 3 – 38.  The first agent, such as persistent agent 212, may execute and install a second core agent.  Id. at col. 7 ll. 11 – 14.  The second core agent already contains the settings information installed from the first persistent agent and contacts the host server 106 to update its address and perform its agent function of restoring application software and data onto mobile device.  Id. at col. 7 ll. 24 - 43.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										March 27, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199